FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 17-0766
                                                 §
                                                 §
 WIN SHIELDS PRODUCTIONS,                                                        Dallas County,
                                                 §
 INC. AND WINFRED L. SHIELDS
                                                 §
 v.                                                                                 5th District.
                                                 §
 SERNERICK GREER
                                                 §


                                                                               October 27, 2017

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, WIN SHIELDS PRODUCTIONS, INC. AND
 WINFRED L. SHIELDS, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 7th day of December, 2017.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk